In paragraph eight of the original opinion discussing the complaint that the court omitted to charge the jury that it was not necessary to appellant's defense that "deceased be actually armed," we incorrectly stated that no special charge was presented requesting this. The motion for rehearing calls attention to this mistake. We should have said that no exception was reserved to the refusal of the special charge. The special charges found in the record shown by proper endorsement that they were timely presented and were refused; but neither by endorsement on the charges themselves, nor by independent bills, it is Shown exception to their refusal was taken. This must be shown; but the point may be preserved in either of the ways mentioned. Craven v. State, 93 Tex.Crim. Rep., 247 S.W. Rep., 515; Brooks v. State, 93 Tex.Crim. Rep., 247 *Page 124 
S.W. Rep., 517; Hickman v. State, 93 Tex.Crim. Rep., 247 S.W. Rep., 518; Rhodes v. State, 93 Tex.Crim. Rep., 248 S.W. Rep., 679; Linder v. State, (No. 6558, opinion on rehearing, May 2, 1923). Upon the question raised by exception to the main charge on this point we are referred to Kemper v. State, 63 Tex. Crim. 1. That opinion was rendered in 1911, whereas present Article 743 Code Crim. Proc., was amended in 1913. It is our opinion that under the facts of this case and the provision of said amended article reversible error would not have been presented even if proper exception had been reserved to the refusal of the special charge in view of the main charge upon the issue.
There may have been some statements testified to by the witness Champion as made by deceased that could not be classed as coming within a res gestae declaration. However, no objection appears to have been made specifically to any particular part but the objection went to the entire statement. As made it was not tenable. The portions of the statement which might have come under the inhibition if specifically objected to do not occur to us as being so seriously harmful as contended by appellant.
The motion for rehearing is overruled.
Overruled.